

114 S1024 RS: Great Lakes Restoration Initiative Act of 2015
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 372114th CONGRESS2d SessionS. 1024[Report No. 114–211]IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Kirk (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksFebruary 24, 2016Reported by Mr. Inhofe, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo authorize the Great Lakes Restoration Initiative, and for other purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Restoration Initiative Act of 2015. 2.Great Lakes Restoration InitiativeSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by striking paragraph (7) and inserting the following:
			
				(7)Great Lakes Restoration Initiative
 (A)EstablishmentThere is established in the Agency a Great Lakes Restoration Initiative (referred to in this paragraph as the Initiative) to carry out programs and projects for Great Lakes protection and restoration.
 (B)Focus areasThe Initiative shall prioritize programs and projects carried out in coordination with non-Federal partners and programs and projects that address priority areas each fiscal year, including—
 (i)the remediation of toxic substances and areas of concern; (ii)the prevention and control of invasive species and the impacts of invasive species;
 (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution;
 (iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation; and
 (v)accountability, monitoring, evaluation, communication, and partnership activities. (C)ProjectsUnder the Initiative, the Agency shall collaborate with Federal partners, including the Great Lakes Interagency Task Force, to select the best combination of programs and projects for Great Lakes protection and restoration using appropriate principles and criteria, including whether a program or project provides—
 (i)the ability to achieve strategic and measurable environmental outcomes that implement the Great Lakes Action Plan and the Great Lakes Water Quality Agreement;
 (ii)the feasibility of— (I)prompt implementation;
 (II)timely achievement of results; and (III)resource leveraging; and
 (iii)the opportunity to improve interagency and inter-organizational coordination and collaboration to reduce duplication and streamline efforts.
						(D)Implementation of projects
 (i)In generalFunds made available to carry out the Initiative shall be used to strategically implement— (I)Federal projects; and
 (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations.
 (ii)Transfer of fundsWith amounts made available for the Initiative each fiscal year, the Administrator may— (I)transfer not more than $300,000,000 to the head of any Federal department or agency, with the concurrence of the department or agency head, to carry out activities to support the Initiative and the Great Lakes Water Quality Agreement; and
 (II)enter into an interagency agreement with the head of any Federal department or agency to carry out activities described in subclause (I).
							(E)Scope
 (i)In generalProjects shall be carried out under the Initiative on multiple levels, including— (I)Great Lakes-wide; and
 (II)Great Lakes basin-wide. (ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which amounts are made available from—
 (I)a State water pollution control revolving fund established under title VI; or (II)a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (F)Activities by other Federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable— (i)maintain the base level of funding for the Great Lakes activities of that department or agency without regard to funding under the Initiative; and
 (ii)identify new activities and projects to support the environmental goals of the Initiative. (G)FundingThere is authorized to be appropriated to carry out the Initiative $300,000,000 for each of fiscal years 2016 through 2020..
	
 1.Short titleThis Act may be cited as the Great Lakes Restoration Initiative Act of 2016. 2.Great Lakes Restoration InitiativeSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by striking paragraph (7) and inserting the following:
			
				(7)Great Lakes Restoration Initiative
 (A)EstablishmentThere is established in the Agency a Great Lakes Restoration Initiative (referred to in this paragraph as the Initiative) to carry out programs and projects for Great Lakes protection and restoration.
 (B)Focus areasEach fiscal year under a 5-year Initiative Action Plan, the Initiative shall prioritize programs and projects, carried out in coordination with non-Federal partners, that address priority areas, such as—
 (i)the remediation of toxic substances and areas of concern; (ii)the prevention and control of invasive species and the impacts of invasive species;
 (iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint source pollution;
 (iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation; and
 (v)accountability, monitoring, evaluation, communication, and partnership activities. (C)ProjectsUnder the Initiative, the Agency shall collaborate with Federal partners, including the Great Lakes Interagency Task Force, to select the best combination of programs and projects for Great Lakes protection and restoration using appropriate principles and criteria, including whether a program or project provides—
 (i)the ability to achieve strategic and measurable environmental outcomes that implement the Great Lakes Action Plan and the Great Lakes Water Quality Agreement;
 (ii)the feasibility of— (I)prompt implementation;
 (II)timely achievement of results; and (III)resource leveraging; and
 (iii)the opportunity to improve interagency and inter-organizational coordination and collaboration to reduce duplication and streamline efforts.
						(D)Implementation of projects
 (i)In generalSubject to subparagraph (G)(ii), funds made available to carry out the Initiative shall be used to strategically implement—
 (I)Federal projects; and (II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of higher education, and other organizations.
 (ii)Transfer of fundsWith amounts made available for the Initiative each fiscal year, the Administrator may— (I)transfer not more than $300,000,000 to the head of any Federal department or agency, with the concurrence of the department or agency head, to carry out activities to support the Initiative and the Great Lakes Water Quality Agreement;
 (II)enter into an interagency agreement with the head of any Federal department or agency to carry out activities described in subclause (I); and
 (III)make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation of projects in furtherance of the Initiative and the Great Lakes Water Quality Agreement.
							(E)Scope
 (i)In generalProjects shall be carried out under the Initiative on multiple levels, including— (I)Great Lakes-wide; and
 (II)Great Lakes basin-wide. (ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure activity (other than a green infrastructure project that improves habitat and other ecosystem functions in the Great Lakes) for which amounts are made available from—
 (I)a State water pollution control revolving fund established under title VI; or (II)a State drinking water revolving loan fund established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12).
 (F)Activities by other Federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable— (i)maintain the base level of funding for the Great Lakes activities of that department or agency without regard to funding under the Initiative; and
 (ii)identify new activities and projects to support the environmental goals of the Initiative and the Great Lakes Water Quality Agreement.
						(G)Funding
 (i)In generalThere is authorized to be appropriated to carry out this paragraph $300,000,000 for each of fiscal years 2017 through 2021.
 (ii)LimitationNothing in this paragraph creates, expands, or amends the authority of the Administrator to implement programs or projects under—
 (I)this section; (II)the Initiative Action Plan; or
 (III)the Great Lakes Water Quality Agreement..February 24, 2016Reported with an amendment